 1 MARK D. LONERGAN (State Bar No. 143622)
   REBECCA S. SAELAO (State Bar No. 222731)
 2 ALISA A. GIVENTAL (State Bar No. 273551)
   SEVERSON & WERSON
 3 A Professional Corporation
   One Embarcadero Center, Suite 2600
 4 San Francisco, California 94111
   Telephone: (415) 398-3344
 5 Facsimile: (415) 956-0439

 6 ROCHELLE L. SMITH (State Bar No. 316225)
   rls@severson.com
 7 SEVERSON & WERSON
   A Professional Corporation
 8 The Atrium
   19100 Von Karman Avenue, Suite 700
 9 Irvine, California 92612
   Telephone: (949) 442-7110
10 Facsimile: (949) 442-7118

11 Attorneys for Defendants
   WELLS FARGO BANK, N.A.
12

13                                   UNITED STATES DISTRICT COURT

14                   EASTERN DISTRICT OF CALIFORNIA— SACRAMENTO DIVISION

15

16 ERICKA SEXTON,                                  Case No. 2:18-CV-01808-KJM-KJN

17                      Plaintiff,

18             vs.                                 STIPULATED PROTECTIVE ORDER

19 WELLS FARGO BANK, N.A.,
   SPECIALIZED LOAN SERVICING LLC,
20 FDS BANK D/B/A MACY’S, INC.,
   AMERICAN EXPRESS COMPANY,
21 CITIBANK, N.A., EXPERIAN
   INFORMATION SOLUTIONS, INC.,
22 TRANS UNION LLC, AND EQUIFAX
   INFORMATION SERVICES LLC,
23
              Defendant.
24

25

26
27

28

     07685.2121/13459363.1
                                                                STIPULATED PROTECTIVE ORDER
 1 1.         PURPOSES AND LIMITATIONS

 2            Disclosure and discovery activity in this action are likely to involve the production of

 3 confidential, proprietary, or private information for which special protection from public

 4 disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

 5 Accordingly, Plaintiff ERICKA SEXTON (“Plaintiff”) and Defendants WELLS FARGO BANK,

 6 N.A., (“Wells Fargo”), SPECIALIZED LOAN SERVICING LLC (“SLS”), and CITIBANK, N.A.

 7 (“Citibank”) (collectively referred to as “Defendants”) (Defendants and Plaintiff are collectively

 8 referred to as the “Parties”) hereby stipulate to and petition the Court to enter the following

 9 Stipulated Protective Order (“Protective Order” or “Order”). The Parties acknowledge that this

10 Order does not confer blanket protections on all disclosures or responses to discovery and that the

11 protection it affords from public disclosure and use extends only to the limited information or

12 items that are entitled to confidential treatment under the applicable legal principles. The Parties

13 further acknowledge, as set forth in Sections 12.3 and 12.4 below, that this Protective Order does

14 not entitle them to file confidential information under seal; Civil Local Rule 140 and 141 and

15 General Order 164 set forth the procedures that must be followed and the standards that will be

16 applied when a Party seeks permission from the Court to file material under seal.

17 2.         DEFINITIONS

18            2.1       Challenging Party: a Party or Non-Party that challenges the designation of

19 information or items under this Order.

20            2.2       “CONFIDENTIAL” Information or Items: information (regardless of how it is

21 generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

22 of Civil Procedure 26(c).

23            2.3       Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

24 well as their support staff).

25            2.4       Designating Party: a Party or Non-Party that designates information or items that

26 it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
27            2.5       Disclosure or Discovery Material: all items or information, regardless of the

28 medium or manner in which it is generated, stored, or maintained (including, among other things,

     07685.2121/13459363.1
                                                                           STIPULATED PROTECTIVE ORDER
 1 testimony, transcripts, and tangible things), that are produced or generated in disclosures or

 2 responses to discovery in this matter.

 3            2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to

 4 the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

 5 consultant in this action.

 6            2.7       House Counsel: attorneys who are employees of a party to this action. House

 7 Counsel does not include Outside Counsel of Record or any other outside counsel.

 8            2.8       Non-Party: any natural person, partnership, corporation, association, or other legal

 9 entity not named as a Party to this action.

10            2.9       Outside Counsel of Record: attorneys who are not employees of a party to this

11 action but are retained to represent or advise a party to this action and have appeared in this action

12 on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

13            2.10      Party: any party to this action, including all of its officers, directors, employees,

14 consultants, retained experts, and Outside Counsel of Record (and their support staffs).

15            2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery

16 Material in this action.

17            2.12      Professional Vendors: persons or entities that provide litigation support services

18 (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

19 organizing, storing, or retrieving data in any form or medium) and their employees and

20 subcontractors.

21            2.13      Protected Material: any Disclosure or Discovery Material that is designated as

22 “CONFIDENTIAL.”

23            2.14      Receiving Party: a Party that receives Disclosure or Discovery Material from a

24 Producing Party.

25 3.         SCOPE

26            3.1 General Considerations. The protections conferred by this Stipulation and Order
27 cover not only Protected Material (as defined above), but also (1) any information copied or

28 extracted from Protected Material; (2) all copies, excerpts, summaries, or compilations of

     07685.2121/13459363.1                                  2
                                                                              STIPULATED PROTECTIVE ORDER
 1 Protected Material; and (3) any testimony, conversations, or presentations by Parties or their

 2 Counsel that might reveal Protected Material. However, the protections conferred by this

 3 Stipulation and Order do not cover the following information: (a) any information that is in the

 4 public domain at the time of disclosure to a Receiving Party or becomes part of the public domain

 5 after its disclosure to a Receiving Party as a result of publication not involving a violation of this

 6 Order, including becoming part of the public record through trial or otherwise; and (b) any

 7 information known to the Receiving Party prior to the disclosure or obtained by the Receiving

 8 Party after the disclosure from a source who obtained the information lawfully and under no

 9 obligation of confidentiality to the Designating Party. Any use of Protected Material at trial shall

10 be governed by a separate agreement or order.

11 4.         DURATION

12            Even after final disposition of this litigation, the confidentiality obligations imposed by this

13 Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

14 otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims

15 and defenses in this action, with or without prejudice; and (2) final judgment herein after the

16 completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

17 including the time limits for filing any motions or applications for extension of time pursuant to

18 applicable law.

19 5.         DESIGNATING PROTECTED MATERIAL

20            5.1       Manner and Timing of Designations. Except as otherwise provided in this Order

21 (see, e.g., second paragraph of section 5.1(a) below), or as otherwise stipulated or ordered,

22 Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

23 designated before the material is disclosed or produced.

24            Designation in conformity with this Order requires:

25            (a) for information in documentary form (e.g., paper or electronic documents, but

26 excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
27 affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a

28 portion or portions of the material on a page qualifies for protection, the Producing Party also must

     07685.2121/13459363.1                                3
                                                                            STIPULATED PROTECTIVE ORDER
 1 clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins).

 2            A Party or Non-Party that voluntarily makes original documents or materials available for

 3 inspection need not designate them for protection until after the inspecting Party has indicated

 4 which material it would like copied and produced. During the inspection and before the

 5 designation, all of the material made available for inspection shall be deemed

 6 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied and

 7 produced, the Producing Party must determine which documents, or portions thereof, qualify for

 8 protection under this Order. Then, before producing the specified documents, the Producing Party

 9 must affix the “CONFIDENTIAL” legend to each page that contains Protected Material. If only a

10 portion or portions of the material on a page qualifies for protection, the Producing Party also must

11 clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins).

12            (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

13 Designating Party identify within 30 days of receiving the transcript of the deposition, hearing, or

14 other proceeding, all protected testimony.

15            (c) for information produced in some form other than documentary and for any other

16 tangible items, that the Producing Party affix in a prominent place on the exterior of the container

17 or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

18 portion or portions of the information or item warrant protection, the Producing Party, to the

19 extent practicable, shall identify the protected portion(s).

20            5.2       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

21 designate qualified information or items does not, standing alone, waive the Designating Party’s

22 right to secure protection under this Order for such material. Upon timely correction of a

23 designation, the Receiving Party must make reasonable efforts to assure that the material is treated

24 in accordance with the provisions of this Order.

25 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS

26            6.1       Timing of Challenges. Any Party or Non-Party may challenge a designation of
27 confidentiality at any time, subject to Local Rule 251’s time constraints. Unless a prompt

28 challenge to a Designating Party’s confidentiality designation is necessary to avoid foreseeable,

     07685.2121/13459363.1                                4
                                                                            STIPULATED PROTECTIVE ORDER
 1 substantial unfairness, unnecessary economic burdens, or a significant disruption or delay of the

 2 litigation, a Party does not waive its right to challenge a confidentiality designation by electing not

 3 to mount a challenge promptly after the original designation is disclosed.

 4            6.2       Meet and Confer.     In accordance with Local Rule 251(b), the parties must make

 5 a reasonable attempt to resolve any dispute regarding confidential designations without Court

 6 involvement. In advance of the filing of any motion challenging a designation pursuant to this

 7 Order, or otherwise challenging a term of this Order, or in advance of the hearing of such a

 8 motion, counsel for all interested parties shall confer in a good faith effort to resolve the

 9 differences that are the subject of the motion. Counsel for the moving party or prospective

10 moving party shall be responsible for arranging the conference, which shall be held at a time and

11 place and in a manner mutually convenient to counsel.

12            6.3       Judicial Intervention. If the Parties cannot resolve a challenge without court

13 intervention, the Challenging Party may seek to remove the confidentiality designation by

14 initiating this Court’s process for motions dealing with discovery matters as set forth in Local Rule

15 251(a)–(f).

16            The burden of persuasion in any such proceeding shall be on the Designating Party.

17 Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

18 unnecessary expenses and burdens on other parties) may expose the Challenging Party to

19 sanctions. All parties shall continue to afford the material in question the level of protection to

20 which it is entitled under the Producing Party’s designation until the court rules on the challenge.

21 7.         ACCESS TO AND USE OF PROTECTED MATERIAL

22            7.1       Basic Principles. A Receiving Party may use Protected Material that is disclosed

23 or produced by another Party or by a Non-Party in connection with this case only for prosecuting,

24 defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

25 the categories of persons and under the conditions described in this Order. When the litigation has

26 been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
27 DISPOSITION).

28            Protected Material must be stored and maintained by a Receiving Party at a location and in

     07685.2121/13459363.1                                5
                                                                           STIPULATED PROTECTIVE ORDER
 1 a secure manner that ensures that access is limited to the persons authorized under this Order.

 2            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

 3 ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

 4 disclose any information or item designated “CONFIDENTIAL” only to:

 5            (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

 6 of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

 7 for this litigation;

 8            (b) the officers, directors, and employees (including House Counsel) of the Receiving

 9 Party to whom disclosure is reasonably necessary for this litigation;

10            (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

11 reasonably necessary for this litigation and who have signed the “Acknowledgment and

12 Agreement to Be Bound” (Exhibit A);

13            (d) the court and its personnel;

14            (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

15 Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

16 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

17            (f) during their depositions, witnesses in the action to whom disclosure is reasonably

18 necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

19 unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

20 deposition testimony or exhibits to depositions that reveal Protected Material must be separately

21 bound by the court reporter and may not be disclosed to anyone except as permitted under this

22 Stipulated Protective Order.

23            (g) the author or recipient of a document containing the information or a custodian or

24 other person who otherwise possessed or knew the information.

25 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

26            OTHER LITIGATION
27            If a Party is served with a subpoena or a court order issued in other litigation that compels

28 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

     07685.2121/13459363.1                                6
                                                                            STIPULATED PROTECTIVE ORDER
 1 must:

 2            (a) promptly notify in writing the Designating Party. Such notification shall include a copy

 3 of the subpoena or court order;

 4            (b) promptly notify in writing the party who caused the subpoena or order to issue in the

 5 other litigation that some or all of the material covered by the subpoena or order is subject to this

 6 Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

 7            (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 8 Designating Party whose Protected Material may be affected.

 9            If the Designating Party timely seeks a protective order, the Party served with the subpoena

10 or court order shall not produce any information designated in this action as “CONFIDENTIAL”

11 before a determination by the court from which the subpoena or order issued, unless the Party has

12 obtained the Designating Party’s permission. The Designating Party shall bear the burden and

13 expense of seeking protection in that court of its confidential material – and nothing in these

14 provisions should be construed as authorizing or encouraging a Receiving Party in this action to

15 disobey a lawful directive from another court.

16 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

17            THIS LITIGATION

18            (a) The terms of this Order are applicable to information produced by a Non-Party in this

19 action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

20 connection with this litigation is protected by the remedies and relief provided by this Order.

21 Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

22 additional protections.

23            (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

24 Party’s confidential information in its possession, and the Party is subject to an agreement with the

25 Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

26            (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of
27 the information requested is subject to a confidentiality agreement with a Non-Party;

28            (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this

     07685.2121/13459363.1                               7
                                                                           STIPULATED PROTECTIVE ORDER
 1 litigation, the relevant discovery request(s), and a reasonably specific description of the

 2 information requested; and

 3            (3) make the information requested available for inspection by the Non-Party.

 4            (c) If the Non-Party fails to object or seek a protective order from this court within 30

 5 days of receiving the notice and accompanying information, the Receiving Party may produce the

 6 Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

 7 seeks a protective order, the Receiving Party shall not produce any information in its possession or

 8 control that is subject to the confidentiality agreement with the Non-Party before a determination

 9 by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and

10 expense of seeking protection in this court of its Protected Material.

11 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

12            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

13 Material to any person or in any circumstance not authorized under this Stipulated Protective

14 Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

15 unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

16 Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

17 terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

18 Agreement to Be Bound” that is attached hereto as Exhibit A.

19 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

20            PROTECTED MATERIAL

21            When a Producing Party gives notice to Receiving Parties that certain inadvertently

22 produced material is subject to a claim of privilege or other protection, the obligations of the

23 Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

24 provision is not intended to modify whatever procedure may be established in an e-discovery order

25 that provides for production without prior privilege review.

26 12.        MISCELLANEOUS
27            12.1      Right to Further Relief. Nothing in this Order abridges the right of any person to

28 seek its modification by the court in the future.

     07685.2121/13459363.1                                8
                                                                           STIPULATED PROTECTIVE ORDER
 1            12.2      Right to Assert Other Objections. By stipulating to the entry of this Protective

 2 Order no Party waives any right it otherwise would have to object to disclosing or producing any

 3 information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

 4 Party waives any right to object on any ground to use in evidence of any of the material covered

 5 by this Protective Order.

 6            12.3      Filing Protected Material. Without written permission from the Designating Party

 7 or a court order secured after appropriate notice to all interested persons, a Party may not file in

 8 the public record in this action any Protected Material. A Party that seeks to file under seal any

 9 Protected Material must comply with Civil Local Rules 140 and 141 and General Order 164.

10 Protected Material may only be filed under seal pursuant to a court order authorizing the sealing of

11 the specific Protected Material at issue. Pursuant to Civil Local Rules 140 and 141 and General

12 Order 164, a sealing order will issue only upon a request establishing that the Protected Material at

13 issue is privileged, protectable as a trade secret, or otherwise entitled to protection under the law.

14

15 13.        FINAL DISPOSITION

16            Within 60 days after the final disposition of this action, as defined in paragraph 4, each

17 Receiving Party must return all Protected Material to the Producing Party or destroy such material.

18 As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

19 summaries, and any other format reproducing or capturing any of the Protected Material. Whether

20 the Protected Material is returned or destroyed, the Receiving Party must submit a written

21 certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

22 by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected

23 Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained

24 any copies, abstracts, compilations, summaries or any other format reproducing or capturing any

25 of the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival

26 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
27 correspondence, deposition and trial exhibits, expert reports, attorney work product, and

28 consultant and expert work product, even if such materials contain Protected Material. Any such

     07685.2121/13459363.1                                9
                                                                           STIPULATED PROTECTIVE ORDER
 1 archival copies that contain or constitute Protected Material remain subject to this Protective Order

 2 as set forth in Section 4 (DURATION).

 3

 4 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 5 Date: December 13, 2018                                     C.O. LAW, APC
 6
                                                                 By: /s Clark Ovruchesky
 7                                                                     CLARK OVRUCHESKY, ESQ.
 8                                                                      ATTORNEY FOR PLAINTIFF

 9

10                                                          GREENBERG TRAURIG

11                                                           By: /s Michelle L. DuCharme
12                                                              MICHELLE L. DUCHARME, ESQ.
                                                                ATTORNEY FOR SLS
13

14

15                                                          SEVERSON & WERSON, APC
16
                                                             By: /s Rochelle L. Smith
17                                                               ROCHELLE L. SMITH, ESQ.
                                                                ATTORNEY FOR WELLS FARGO
18

19
     Pursuant to Local Rule 141.1 and the parties’ stipulation, IT IS SO ORDERED.
20
     Dated: December 28, 2018
21

22

23

24

25

26
27

28

     07685.2121/13459363.1                           10
                                                                       STIPULATED PROTECTIVE ORDER
 1                                                 EXHIBIT A

 2                           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3            I, ____________________________________________[print or type full name],

 4 of_________________________________________________________ [print or type full

 5 address], declare under penalty of perjury that I have read in its entirety and understand the

 6 Stipulated Protective Order that was issued by the United States District Court for the Eastern

 7 District of California on ____________________ [date] in the case of Sexton v. Wells Fargo Bank

 8 N.A., et al., Case No. 2:18-CV-01808-KJM-KJN. I agree to comply with and to be bound by all

 9 the terms of this Stipulated Protective Order and I understand and acknowledge that failure to so

10 comply could expose me to sanctions and punishment in the nature of contempt. I solemnly

11 promise that I will not disclose in any manner any information or item that is subject to this

12 Stipulated Protective Order to any person or entity except in strict compliance with the provisions

13 of this Order.

14            I further agree to submit to the jurisdiction of the United States District Court for the

15 Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective

16 Order, even if such enforcement proceedings occur after termination of this action.

17            I hereby appoint ________________________________________ [print or type full

18 name] of ____________________________________________________________ [print or type

19 full address and telephone number] as my California agent for service of process in connection

20 with this action or any proceedings related to enforcement of this Stipulated Protective Order.

21            Dated: __________________________________________________________, 20______

22            City and State where sworn and signed:________________________________________

23            Printed name: _______________________________

24

25            Signature: __________________________________

26
27

28

     07685.2121/13459363.1                               11
                                                                            STIPULATED PROTECTIVE ORDER
